TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00373-CV


Elicia Bailey, Appellant

v.

Jeremy Gasaway, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 10-3175-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The clerk's record in this appeal is overdue to be filed.  The trial court clerk's office
has reported that appellant Elicia Bailey has failed to pay or make arrangements to pay for the clerk's
record in this appeal.  This Court's clerk sent a letter dated September 28, 2011 to Bailey requesting
that she make arrangements to pay for the clerk's record and that she file a status report regarding
this appeal with this Court.  Bailey was requested to file a response in this Court on or before
October 10, 2011 or risk dismissal of her appeal.
		October 10, 2011 has passed.  The clerk's record has not been filed, and Bailey has
not filed any response in this Court.  Accordingly, we dismiss this appeal for want of prosecution. 
See Tex. R. App. P. 37.3(b), 42.3(b).


						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 19, 2012